 IIn the Matter of CELANESR CORPORATION OF AMERICAand,AMERICANFEDERATION OF LABORIn the Matter of CELANESE CORPORATION OF AMERICA and 'UNITEDCONSTRUCTION WORKERS, AN AFFILIATE 'OF THE U. M. W. A.Cases Nos. 5-)7-1489 and 5-R-1525 respective ly.Decided May 11,194Mr.Matthew H.' O'Brien,of New-York City, andMessrs: P. D.Cooperand H.C. Sexton,of Narrows, Va., for the Company.Mr. 'J. R. Miller,of Richmond, Va.,Mr. C. C. Cocker,"ofRoanoke,Va., andMessrs. C. C. CollinsandArthur Holly,of , Elizabethtown,. 'Mr. C. Russell Turner,of Beckley, W. Va., andMr. M. M. Dyson,ofPrinceton, W. Va., for the U. M. W. A.Mr. Boyd E. Payton,of Lynchburg, Va., for the C. I.-0.,Mr: William R. Cameron,of counsel to the Board.DECISIONAND-,DIRECTION OF ELECTIONSTATEMENT OF THE, CASEUpon petitions duly filed by American Federation of Labor, hereincalled the A. F. L., and by United Construction Workers, anaffiliateof the UnitedMineWorkers of America, herein called the U.'M. W.'A.,alleging that 'a question affecting' commerce had arisenconcerningthe representation of employese of Celanese Corporation of America,Narrows, Virginia, herein called the Company, the National' LaborRelationsBoard provided for an -appropriate consolidated hearingupon, due notice- before,George L.Weasler, Trial Examiner.Saidhearing was held at Pearisburg, Virginia, on March 28,'1944.,, TheCompany; the A: F. L., and the U. M. W. A., appeared, participated,and were affordedopportunity to be heard,to examine'and cress-examine witnesses, and to introduce evidence bearing on the issues.At the hearing the Company moved the dismissal of the petitions onthe ground that neither petitioning union claimed to represent amajority of the Company's employees in an appropriate unit.TheTrial Examiner reserved ruling upon ^this -motion for the Board.56 N: L. R. B., No. 86.447 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDFor reasons hereinafter appearing, the motion is hereby denied.J herulings of the Trial Examiner made at the hearing are free fromprejudicial error and are hereby affirmed.-All parties were affordedopportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANY-The Celanese' Corporation of America and its wholly-owned sub-sidiaries, own and operate six plants located in North Carolina, Vir-ginia, Maryland, New Jersey, Penlisylvania, and Connecticut. - We arehere concerned with the Company's plant located near Narrows, Vir-ginia.During the year 1943, the Company purchased materials andsupplies amounting to approximately $12,000,000, of which 95 percent'was shipped to the plant from points outside the State of Virginia.During the same period the Company sold finished products amount-ing in value to more than $12,000,000 of which approximately 90 per-cent was shipped from the plant to points outside the State of'Virginia:The Company admits that' it is engaged in commerce 'within themeaning of the National Labor Relations Act.IT.THE ORGANIZATIONS INVOLVEDAmerican Federation ,of Labor is a labor organization admittingto membership employees of the Company.United Construction Workers is a labor organization affiliated with-the United Mine Workers of America, admitting to membership em-ployees of the Company.TextileWorkers Union of America is a labor organization affiliatedwith the Congress of Industrial Organizations, admitting to member-ship employees of the Company.'III.THE, QUESTION CONCERNING REPRESENTATIONThe A. F. L., and the U. M. W. A. each have requested the Companyto recognize it as the exclusive bargaining representative of the Com-pany's production and maintenance employees. The Company refuses'to recognize either of these labor organizations.A statement of the Field Examiner,' introduced in evidence at thehearing, indicates that the U. M.-W. A. represents a substantial-num-ber of employees within the unit hereinafter found to be appropriate.,'The Field Examiner reported that the U. M. W. A. submitted1,299 application cards,dated from January' 11, 1942, "to October 31, 1943, the majoritybeing dated subsequent'to 449.We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, in substantial accordance with the agreement of the parties,that all hourly-paid productioli and maintenance- employees of theCompany in its Narrows, Virginia, plant, including hourly-paidcafeteria employees, but excluding all clerical and office employees,gatemen, firemen, watchmen, foremen and all other supervisory em-ployees with authority to hire, promote, discharge, ' discipline, orother^vise effect changes' in the status of employees, or effectivelyrecommend such action, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct, that. the question, concerning representation whichhas arisen be resolved by an election by secret ballot among the` em=ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.At the hearing the Trial Examiner reserved ruling upon a motionby the Company that if an election is directed in this proceeding theBoard should take the vote of employees in military service by mail.With, respect 'to employees in the armed forces, it has been' our cus-tomary practice to declare eligible only those who present themselves,in person at the polls.2 In 'the recentAline Safety Appliances'Co.Case 3 we reconsidered fully our policy in that respect, and reaffirmedbur previous finding that it is not administratively practicable to pollall employees on military leave by mail. -No further reason appearsJuly 1, 1943,of which 970 bear names appearing on the Company's pay roll for the periodending January 23, 1944,containing 2,843 names within the appropriate unit.The Field Examiner further reported that the A F. L submitted 802 application cards,10 being undated and the balance dated from July 1, to October 31, 1943, of which 505bear names appearing on the (above-mentioned pay ioll within the appropriate unit.Subsequent to the hearing the Textile workers Union of America, C. I. 0 , herein calledthe C I 0 , requested that its name appear on the ballotThe Regional Director reportedthat in support of such request the C 1, 0 had submitted 301 authorization cards, of which46 were undated,114 dated in 1941,141 in 1942,and that a spot-check of such cards indi-cated that the C I. 0 had been designated liy 72 of the 2,843 employees in the unitAl-though the foregoing showing of representation by the C I 0. is not substantial,inasmuchas an election is to be conducted,we shall accord the C I O' a place on the ballotID SeeMatter of Wilson if Co, Inc.,37 N. U R B 944;Matter of The Rudolph WurlitzerCompany,41 N. L. R. B. 1074.3Matter of Mine Safety Appliances Co.,' Callery'Plant,Callery, Pa:,55 N L R B 1190587784-45-vol 56-30 450- , DECISIONS, OF NATIONAL LABOR RELATIONS BOARDin the instant case to depart from our established policyis hereby denied.DIRECTION OF ELECTION-By virtue of and pursuant to the power vested in the National LaborRelations. Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Re- ,lations Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Celanese Corpora-tion of America,, Narrows, Virginia, an election by-secret ballot shallbe conducted as early as possible, but not later than thirty, (30.) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Fifth Region, acting in'this matteras agent for the National Labor Relations Board, and subject to Article r'-III, Sections 10 and 11, of 'said; Rules and, Regulations, among tJheemployees in the, unit found 'appropriate in Section' IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid' off, and including employees in the armed forces' of the UnitedStates who present themselves in person at the polls, but excludingany who have since quit or been discharged for cause and shave notbeen rehired or-reinstated prior to the date of the election, to determinewhether they desire to be represented by The American Federation 'ofLabor, or by United Construction Workers, an affiliate of the UnitedMine Workers of America, or by Textile Workers Union of America,affiliated with the Congress of Industrial Organizations, for the pur-.-poses of collective bargaining, or by none.-`f,